Citation Nr: 0729959	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a mental disability to 
include psychotic disorder.








ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2006, the veteran failed to appear for a hearing 
scheduled in his case.  In December 2006, the Board remanded 
the matter for further development.  


FINDINGS OF FACT

1.  A mental disability to include psychotic disorder was not 
noted on the veteran's May 1970 pre-induction examination. 

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's mental disability to include psychotic disorder 
preexisted service.  

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's mental disability to include psychotic disorder 
did not increase in severity during service beyond the 
natural progress of the underlying disorder. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Mental disability to include psychotic disorder was not 
incurred in or aggravated by the veteran's service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the July 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In January 2007, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, because the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection, any questions 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA 
examinations performed in December 2004 and June 2007.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for mental disability to include psychotic 
disorder.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

The veteran's May 1970 pre-induction examination is negative 
for any notations regarding a mental disability to include 
psychotic disorder.  Specifically, the entrance examination 
reflected that the veteran's psychiatric state was evaluated 
as clinically normal.  The Report of Medical History, 
however, indicates the veteran reported numerous 
psychological concerns such as fainting, change in weight, 
trouble sleeping, and "nervous trouble."  These issues were 
not addressed by the examiner and the veteran was clinically 
evaluated as qualified for induction.  Consequently, the 
veteran is presumed to have entered service in sound 
condition as it pertains to his psychiatric state.  
38 U.S.C.A. § 1111.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that his mental disability to include 
psychotic disorder clearly and unmistakably existed prior to 
entrance into service.  The Court has held that, as a matter 
of law, the presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  Service medical records reflect that the 
veteran claimed a long history of drug usage, hallucinations 
and flashbacks in November 1970.  The November 1970 
separation examination reflects that the medical examiner 
diagnosed severe anxiety and discharged the veteran for drug 
addiction.  The separation examination reflects that the 
veteran's psychiatric state was clinically evaluated as 
abnormal because the veteran was suffering from gross tremors 
secondary to nerves.  

In addition, the veteran underwent a VA examination in 
December 2004 and was diagnosed with psychotic disorder, not 
otherwise specified (NOS).  The medical examiner opined that 
it is less likely as not that the veteran's psychotic 
disorder was a result of his military service.  This opinion 
was based on the veteran's history of drug use prior to the 
military as well as through the military where he had similar 
symptoms of psychosis.  

On remand, the veteran underwent a second VA examination in 
June 2007.  The examiner reviewed the veteran's claims 
folder.  The examiner reported that the veteran claimed that 
he began drinking at 16 and would drink every day.  The 
veteran reported using other substances including marijuana, 
uppers and downers, sniffed ether, as well as consuming 
heroin and cocaine.  The veteran described how he had 
physically felt a monkey on his back and the monkey was 
hurting him.  The veteran reported the hallucinations 
occurred whether he was high or not under the influence of 
substances.  The examiner diagnosed psychotic disorder, NOS, 
as well as polysubstance dependence in remission.  

In any event, the veteran does not dispute that the mental 
disability to include psychotic disorder occurred during a 
period of civilian service, and he has never claimed that the 
injury was sustained during service.  Also, the June 2007 VA 
examination reflects that the veteran reported that the 
mental disability existed prior to service.  As such, this 
constitutes clear and unmistakable evidence that the 
disability pre-existed service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the veteran's disorder 
was not aggravated by service.  As noted, the veteran 
underwent a VA examination in June 2007.  The examiner opined 
that it is less likely than not that the veteran's military 
service aggravated any mental disorder.  The examiner noted 
the veteran's own statements at the VA examinations which 
reported extensive drug use and psychological symptoms prior 
to the military which were also manifested in the military, 
as well as the induction examination report indicating 
fainting spells, shortness of breath, change in weight, 
trouble sleeping, nervous trouble, and drug or narcotic 
habit.  All this information indicated to the examiner that 
the mental disorder existed prior to service and was not 
aggravated by service.  There was no indication of worsening 
of the symptoms beyond the natural progress of the disorder.  

Based on the record, the Board also finds that there is clear 
and unmistakable evidence that there was no increase in 
severity during service beyond the natural progress of the 
underlying medical disorder.  The Board believes that the 
opinion of the June 2007 VA examiner that there was no 
aggravation is entitled to considerable weight.  The June 
2007 VA examiner had the benefit of examining the veteran, 
taking a detailed history, and reviewing the claims folder.  
The VA examiner's opinion appears to be supported by a 
persuasive rationale as to the nature and usual consequences 
of a disorder of the type the veteran suffered.  In sum, the 
Board concludes that the presumption of soundness has been 
rebutted.  It follows that the veteran's mental disability to 
include psychotic disorder preexisted service.  

With regard to the question of whether the preexisting mental 
disability to include psychotic disorder was aggravated 
during service, the same rationale as set forth above leads 
to the conclusion that there was no aggravation beyond the 
natural progress of the disorder.  


ORDER

Service connection for a mental disability to include 
psychotic disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


